DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 7/9/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Mello on 2/10/2022.
The application has been amended as follows: 
Claim 5, remove “relative molecular mass of the amino-terminated liquid nitrile rubber is 2000-4000; and”
Claims 10-11, 13-18, line 1, replace “method for nitrile rubber composite” with –method for the nitrile rubber composite—
Claims 10-11, 13-18, lines 3-5, replaced with --mixing the raw nitrile rubber, the liquid nitrile rubber modified graphene oxide, the liquid nitrile rubber modified carbon black, the anti-aging agent, the compound vulcanizing agent and the accelerant to obtain the nitrile rubber composite.—
Allowable Subject Matter
Claims 1-2, 4-11, 13-20 are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763